In Prohibition and Mandamus. This cause originated in this court on the filing of a complaint for writs of prohibition and mandamus. On May 20,1998, respondents filed a motion to strike portions of relators’ reply brief. Whereas it is determined by the court that respondents’ motion is, in substance, a responsive brief to relators’ reply brief; and, whereas S.Ct-Prac.R. VI does not provide for further briefing in response to a reply brief; and, whereas the filing of a brief after the deadlines imposed by S.Ct.Prac.R. VI is prohibited by S.Ct.Prac.R. XIV(1)(C),
IT IS ORDERED by the court, sua apunte, that respondents’ motion to strike be, and hereby is, stricken.